Title: From Thomas Jefferson to Pierre Samuel Dupont, 15 February [1788]
From: Jefferson, Thomas
To: Dupont, Pierre Samuel



15 Feb. [1788]

I am much obliged to you, Sir, for the communication of the draught of the Arret. I am sure there never would have come a single cod-fish to the entrepots: therefore I am curious to know what were the real motives which produced this opposition.
I shall so represent the matter in my letters as that nothing shall be thought of it. I have the honour to be with great thankfulness  for your favors, and with sincere esteem & respect Dr. Sir your most obedt. humble servt.,

Th: Jefferson

